OFFICIAL BU
                                   state of T^aa«3ag        U.S.POSTAGE»p,tnEybowes
                                   PENALTY FGmSt «o
RO. BOX 12308, CAPITOL STATION
                                   PRIVATE USf^** St
                                                     O.U.
   AUSTIN, TEXAS 78711
                                                            0001401682 JUL 27 2015
   <<?                           RE: WR-20,577-15
  £
                                 JAMIE FLETCHER
                                 JAMES FLETCHER #419453
                                 BANDERA COUNTY JA,,3
                                 P.O. BOX 1449
                                 BANDERA, TX 78003